UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-K CURRENT REPORT Pursuant to Section 13OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 18, QUICKSILVER RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 001-14837 75-2756163 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 777 West Rosedale Street Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 665-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On February 18, 2010, Quicksilver Resources Inc. issued a press release announcingthe following preliminary operating results for year-end 2009: Preliminary Operating Results Estimates of year-end 2009 proved reserves total approximately 2.4 trillion cubic feet of natural gas equivalents (Tcfe), an increase of 9% from year-end 2008.This growth was driven by a 15% increase in the company’s Fort Worth Basin Barnett Shale reserves that totaled 2.1 Tcfe at year-end Proved developed reserves increased to 68% of the total year-end 2009 reserves, up from 63% in the prior year.By product, reserves were comprised75% from natural gas, 24% from natural gas liquids and 1% from crude oil. A summary of 2009 reserves changes, in billion cubic feet of natural gas equivalents (Bcfe), is as follows: Balance at December 31, 2008 2,208 Extensions, discoveries and performance revisions 699 Price revisions (252 ) Purchase of reserves 0 Sale of reserves (121 ) Production (118 ) Balance at December 31, 2009 2,416 Preliminary 2009 average production increased 23% from the prior year to 325 million cubic feet of natural gas equivalents (MMcfe) per day, resulting in record total production of approximately 118 Bcfe for the year.Organic reserve additions of approximately 699 Bcfe represent nearly a six-fold replacement of production, before the impact of pricing revisions.Net of price revisions, the company replaced 377% of the year’s record production. Total all-in preliminary finding and development cost (F&D) for 2009 is estimated at $1.25 per thousand cubic feet of natural gas equivalent (Mcfe) and F&D on just proved developed reserves is $1.27 per Mcfe.Absent the reserve revisions due to pricing, the 2009 estimated all-in F&D cost would be $0.80 per Mcfe.The all-in F&D cost will be finalized upon filing of the company’s annual report on Form 10-K.Reconciliations of the “Preliminary 2009 F&D Cost” are available on the company’s website – www.qrinc.com.For a description of the calculation of, and certain other information regarding, F&D cost, please see the discussion below under the heading “F&D Cost.” The new Securities and Exchange Commission (SEC) reporting rules applicable for year-end 2009 reporting allow proved undeveloped (PUD) reserves to be booked beyond one offset location where reliable technology exists that establishes reasonable certainty of economic producibility at greater distances.In accordance with the new rules, the company recorded incremental PUD locations in the Fort Worth Basin.In the Fort Worth Basin Barnett, the company had 919 proved developed and 281 proved undeveloped gas well locations at year-end 2009.The new rules also suggest that five years is a reasonable timeframe to develop existing PUDs.The company did not lose any previously recorded PUD reserves in the Fort Worth Basin due to this requirement.Quicksilver’s PUD reserves, which total approximately 768 Bcfe, are all scheduled to be drilled before the end of 2014.Based on current NYMEX strip prices and Quicksilver's commodity derivatives position, the company's currently forecasted cash flow during this period is expected to be more than sufficient to fund this drilling. In addition to the above rule changes, the new SEC reporting rules require that year-end proved reserve volumes be calculated using an average of the NYMEX spot prices for sales of gas and oil on the first calendar day of each month during 2009.On this basis, the prices for gas and oil for 2009 reserves reporting purposes were $3.87 per million British thermal units (MMBtu) and $61.18 per barrel, respectively.The prices used to calculate proved reserves for year-end 2008, when Quicksilver's proved reserves were last reported, were $5.71 per MMBtu of gas and $44.60 per barrel of oil, representing the NYMEX spot prices on December 31, 2008 as required by the previous SEC reporting rules.These pricing changes resulted in net negative pricing revisions of approximately 252 Bcfe.The negative pricing revisions were primarily attributable to gas assets, offset in part by higher prices on their related natural gas liquids. Hedging
